Citation Nr: 0845122	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for eye disability, to 
include cataract, right eye; refractive error, bilateral; 
macular scar, right eye; and myopic changes.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was submitted to reopen a previously denied eye 
disorder service connection claim, but denied the reopened 
claim, to encompass various eye disorders (cataract, right 
eye (OD); refractive error, bilateral; macular scar, right 
eye; and myopic changes).  In June 2004, the Board remanded 
the matter to VA's Appeals Management Center (AMC), in 
Washington, DC, for compliance with certain due process 
procedures.  

The Board again considered the veteran's appeal in January 
2006, at which time it was determined that new and material 
evidence had been presented to reopen his claim for service 
connection for eye disability, to include cataract, right 
eye; refractive error, bilateral; macular scar, right eye; 
and myopic changes.  The Board again remanded the case for 
further development of the record, to include the scheduling 
of an eye examination to obtain a medical opinion as to the 
likelihood that any current eye condition was related to 
service, and for the RO/AMC to consider the veteran's claim 
on the basis of all of the evidence of record.  A VA 
compensation examination was conducted in January 2007 and 
the requested medical opinion was obtained.  However, the AMC 
continued to deny the veteran's claim and returned the 
veteran's appeal to the Board.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  




REMAND

Following the AMC's return of the case to the Board in August 
2008, the veteran submitted additional evidence to the AMC in 
August 2008, which evidence was forwarded to the Board.  That 
evidence includes records of treatment for eye disorders in 
July and August 2008, as well as older treatment records.  
Further, some of that evidence is in Spanish and is 
untranslated.  That medical evidence on its face is pertinent 
to the veteran's appeal.  Moreover, the evidence has not been 
considered by the RO or the AMC.  Because the veteran did not 
indicate that he was waiving initial consideration of that 
evidence by the agency of original jurisdiction, the case 
must be remanded once more for that purpose.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain translations of any recently-
received Spanish language documents and 
associate those translations with the 
claims file.  

2.  Readjudicate the veteran's claim, 
considering all of the evidence of 
record, in particular that evidence that 
was received following the AMC's transfer 
of the case to the Board in August 2008.  
If the claim is not granted to the 
veteran's satisfaction, provide him and 
his representative a supplemental 
statement of the case (SSOC), and give 
them an opportunity to respond prior to 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


